Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 21-25, 27-35, and 37-44 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to cure various dependency and antecedent basis issues: 
Claims
Claim 27: 	The fluid tank system of claim [[26]] 21, wherein the diaphragm is a first diaphragm and the cap further comprises a second diaphragm, wherein the second diaphragm moves between an unexpanded state and an expanded state.
Claim 37: 	The power tool of claim [[36]] 31, wherein the diaphragm is a first diaphragm and the cap further comprises a second diaphragm, wherein the second diaphragm moves between an unexpanded state and an expanded state.
Claim 43: 	The power tool of claim 42, wherein the fluid tank includes a second diaphragm forming at least a portion of the fluid tank, wherein the second diaphragm is formed of a flexible material to allow the second diaphragm to expand in response to an increase in the internal pressure of the fluid tank above a predetermined pressure.
Claims 21-25, 28-35, 38-42, and 44:  the claims remain as presented in the filing dated December 20, 2021.
Claims 1-20, 26, and 36:	cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 21, 31, and 41 regarding a fluid tank system for a power tool, the fluid tank system includes a cap that is operably coupled to the fluid tank, wherein movement of the diaphragm to the expanded state increases the internal volume of the fluid tank to allow the internal pressure of the fluid tank to remain approximately constant, wherein the cap is configured selectively release the pressure within the fluid tank to allow the diaphragm to return to the unexpanded state, in combination with the remaining limitations set forth respectively in Claims 21, 31, and 41 are not disclosed nor taught by the prior art.
Regarding the closest prior art, Plotsky (U.S. Patent No. 3,917,117) discloses a fluid tank system the fluid tank system comprising: a fluid tank configured to hold a fluid, the fluid tank defining an internal volume having an internal pressure; a diaphragm forming at least a portion of the fluid tank, the diaphragm formed of a flexible material, the diaphragm having an unexpanded state and an expanded state, the diaphragm 
However, neither Plotsky nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the cap that is operably coupled to the fluid tank, wherein movement of the diaphragm to the expanded state increases the internal volume of the fluid tank to allow the internal pressure of the fluid tank to remain approximately constant, wherein the cap is configured selectively release the pressure within the fluid tank to allow the diaphragm to return to the unexpanded state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747